Title: From John Quincy Adams to John Adams Smith, 6 November 1822
From: Adams, John Quincy
To: Smith, John Adams




Dear Sir
Washington 6 November 1822.


I enclose under cover to you a Packet, addressed to R. H. Crewe Eqr. etct, etct, etct, Office of Ordnance—Pall Mall—London—And a Letter directed to Mr William A Beckett—Solicitor N. 20 Golden Square London—I will thank you to cause them to be delivered at their respective destinations, requesting receipts for them, which I beg you further to transmit to me
Yours faithfully.






